Citation Nr: 1718836	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-03 663A	)	DATE
	)
	)


THE ISSUES

1.  Whether the February 14, 1972 rating decision, which denied service connection for a heart condition, contained clear and unmistakable error (CUE). 

2.  Whether the March 27, 1979 rating decision, which denied service connection for a heart condition, contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran his wife


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a hearing held in March 2017 before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  


FINDINGS OF FACT

1.  In an unappealed February 1972 rating decision, the RO denied service connection for a heart condition. 

2.  The Veteran has not alleged an error of fact or law in the February 1972 rating decision that compels the conclusion, to which reasonable minds could differ, that the results would have been manifestly different but for the error. 

3.  In an unappealed March 1979 rating decision, the RO denied service connection for a heart condition.

4.  The Veteran has not alleged an error of fact or law in the March 1979 rating decision that compels the conclusion, to which reasonable minds could differ, that the results would have been manifestly different but for the error. 


CONCLUSIONS OF LAW

1. The February 1972 rating decision is final and was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2016). 

2. The March 1979 rating decision is final and was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Factual Background and Analysis

The Veteran's claim that there was CUE in the prior final rating decisions dated February 14, 1972 and March 27, 1979 was first established by the Board in its July 2005 remand, in which it found that the Veteran raised the issue of CUE in a notice of disagreement (NOD) received by the RO in June 2004 regarding the effective date of the grant of service connection for hypertension (now rated as 10 percent disabling, with service connection established from January 18, 2002).  The issue of CUE was again discussed by the Veteran in a May 2005 hearing before a former VLJ of the Board.  During that hearing, the Veteran's representative argued that in making its determinations in February 1972 and in March 1979, the RO relied on an incomplete claims file and did not provide the Veteran with a VA examination to ascertain the etiology of hypertension that had been shown as early as 1971.  Accordingly, the Veteran's motion for review of the prior RO decisions on the grounds of CUE was adjudicated in a June 2006 rating decision, whereupon the RO found that there was no CUE in either the February 1972 or the March 1979 rating decisions. 

A rating decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(c), where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied. Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the United States Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).
The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown at 44.

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

To begin, the Board does not lend any credence to the Veteran's assertion that it was CUE to not afford him a medical examination prior to issuing the February 1972 and March 1979 rating decisions, as this is an alleged failure of the duty to assist.  See Crippen, 9 Vet. App. at 424.  Accordingly, the Board will focus its analysis on the Veteran's other contention, that being the assertion that the RO committed CUE when it relied on an incomplete factual record.  To that end, the Board has considered the Veteran's assertion that the complete record was not available to the RO at the time of both the February 1972 and March 1979 rating decisions.  However, as will be discussed below, a review of both rating decisions does not show that the RO overlooked any pertinent medical records or other evidence in arriving at its conclusions.  

In addition, although the Board is cognizant that the Veteran has contended that his records from that time period were destroyed, there is no evidence to substantiate this fact, and furthermore there is no indication that these allegedly missing records would further substantiate the Veteran's service connection claim, as they assumedly would not pertain to the Veteran's in-service treatment but would rather detail the Veteran's treatment post-service.  In any event, the RO at the time of both the February 1972 and March 1979 rating decisions could only rely on the record as it was available to it, and the Board must analyze the decision of the RO in both instances with consideration of only that evidence that was before the RO.  

At the time of the February 1972 rating decision, the evidence of record consisted of the Veteran's claim for disability benefits for a heart condition and the Veteran's service treatment records (STRs), which included a September 1971 cardiology consultation in which the Veteran was found to have an innocent heart murmur without sustained hypertension.  Blood pressure readings on the cardiology consultation were 130/100 and 120/95.  The Veteran's STRs also contained an August 1971 outpatient record in which he complained of left chest pain and an electrocardiogram (EKG) at the time showed his heart to be within normal limits.  On his August 1971 discharge examination his blood pressure reading was 118/80, and sustained hypertension was ruled out. 

In the February 1972 rating, the RO noted the in-service blood pressure readings as well as a post-service outpatient record dated in November 1971 which showed no cardiovascular complaint, with normal EKG and chest X-ray examinations and blood pressure readings of 130/76 and 125/75.  A faint murmur was also noted on this outpatient record which the examiner stated might be a congenital murmur. 

The criteria for the award of a compensable rating for hypertension in 1972 required diastolic pressure consistently of 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1964).  The evidence of record at the time of the February 1972 decision did not show that there was any history of diastolic pressure of 100 or more, with only one diastolic reading of 100 on the September 1971 cardiology consultation.  Sustained hypertension was explicitly ruled out on the Veteran's discharge examination, and he was cleared for discharge in September 1971.  There was no indication that any hypertension had manifested itself to a compensable degree.  The heart murmur was correctly found to be a non-ratable condition without a corresponding heart condition.  The Board therefore finds that the outcome based on the facts then known was at most debatable and thus that any error in the February 1972 adjudication was not clear and unmistakable. 

Moving on to the March 1979 rating decision, a review of the record does not show that any additional pertinent evidence was added to the claims file following the February 1972 rating decision.  The Board does note that the criteria for the award of a compensable rating for hypertension were updated in 1975; however, this update simply changed the word "consistently" to "predominantly", and added the additional note allowing for a minimum 10 percent rating to be assigned where continuous medication was shown to be necessary for control of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1975).  Again, the record does not show a history of diastolic pressure of 100 or more at the time of the March 1979 decision.  Moreover, there is no indication that the Veteran required continuous medication for the control of his blood pressure at the time of the March 1979 decision.  Accordingly, for the same rationale discussed regarding the February 1972 decision, the Board finds that the outcome based on the facts then known was at most debatable and thus any error in the March 1979 adjudication was not clear and unmistakable.  













ORDER

The claim of CUE in the February 1972 denial of service connection for heart condition is denied. 

The claim of CUE in the March 1979 denial of service connection for heart condition is denied. 



                       ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



